Title: From James Madison to William Short, 24 October 1787
From: Madison, James
To: Short, William


Dear Sir
New York Octr. 24. 1787.
I offer you my sincere acknowledgments for your two favors of May 7th. and Augst: 1. The latter has been rendered particularly valuable by the acquaintance it has afforded me with Monsr. Crevecoeur who has already verified the character under which you present him.
The paper which I inclose for Mr. Jefferson will shew you the result of the Convention. The nature of the subject, the diversity of human opinion, and the collision of local interests, and of the pretensions of the large & small States, will not only account for the length of time consumed in the work, but for the irregularities which may be discovered in its structure and form. I shall learn with much solicitude the comments of the philosophical Statesmen of Europe, on this new fabric of American policy. Unless however their future criticisms should evince a more thorough knowledge of our situation as well as of the true genius of Republican Government, than many of their past, my curiosity will not be rewarded with much instruction.
The Constitution has not been yet long enough before the public here to warrant any decided opinion concerning its fate. The general impression seems to be favorable as far as it is known. The presumptive evidence of it is pretty strong with regard to the New-England States; Rho. Island excepted whose folly and fraud have not yet finished their career. Even there however a considerable party embrace the act of the Convention. It is difficult to say what is the prevailing sentiment in this State. The newspapers abound with anonimous publications on both sides, but there is a reserve in the general conversation which is scar[c]ely seen elsewhere. The men of abilities are generally on the side of the Constitution. The Governour whose party is at least a very strong one is considered notwithstanding his reserve to be a decided adversary to it. N. Jersey will pretty certainly accede. Pena. is divided. The advocates of the Constitution at present are certainly the more numerous party. Delaware will fall in of Course. Maryland gives evidence of being well disposed. Mr. Chase & Mr. Paca will as far as they may be at liberty, disappoint those who best know them, if they do not make opposition. Virga. I fear will be divided and extremely agitated. The Govr. & Col. Mason refused to subscribe the instrument. Their influence alone would produce difficulty. The Govr. was temperate in his opposition and may perhaps be neutral. Col. Mason will exert his influence as far as he can. His County is agst. him, and have given peremptory instructions on the subject. On the same side are known to be the Lees, and supposed to be Mr. Henry, Mr. Harrison, and Genl. Nelson. On the other will be the weight of Genl. Washingtons name, and some exertion of his influence, the Chancellor [Mr. Pendleton], probably Mr. Wythe, Innis, Marshal & Monroe. I am not informed of other leading characters. The general impression as far as it has come to my knowledge, is rather on the favorable side. We know nothing of the States South of Virginia. The conjectures run on the same side.
Commodore Jones who was to have sailed in this packet having changed his plan, I make use of another hand for the conveyance of this which would otherwise have been committed to him. The apprehension of a war which might expose him & his papers in the French packet to inconveniences, has led him to prefer another Vessel. He proposes to sail in a few days, and to make the best of his way to Paris. My letter to Mr. Jefferson being very full and (having been prepared for a conveyance perfectly safe) not in cypher I have determined to submit to a short delay for the sake of the caution pursued by the Commodore, & to let him still be the bearer of it. Had I known the change in the Commodore’s plan a little sooner I would have written to Mr. Jefferson by this conveyance also. But it is now impossible. I shall send him nevertheless a number of printed papers. You will be kind enough to communicate these circumstances to him, with my most affecte. respects, and be assured at the same time of the sincerity with which I am Dr. Sir your friend & servt.
Js. Madison Jr
